Citation Nr: 0607386	
Decision Date: 03/15/06    Archive Date: 03/29/06

DOCKET NO.  03-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to disability compensation pursuant to the 
provisions of 38 U.S.C.A. § 1151 for residuals of VA dental 
surgery following tooth extraction.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel





INTRODUCTION

The veteran served on active duty from July 1975 to July 
1979.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
North Little Rock, Arkansas Regional Office (RO) of the 
Department of Veterans Affairs (VA), which, in pertinent 
part, denied the benefit sought on appeal. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran asserts that he is entitled to disability 
compensation pursuant to 38 U.S.C.A. § 1151 for residuals of 
dental surgery performed at VA.  

Medical records from the VA Medical Center (MC) in Madison 
reflect that on or about August 2, 1999, the veteran had his 
right mandibular molar(s) extracted.  A couple of days later, 
the veteran complained of increased pain and swelling at the 
site.  CT scan confirmed a gas-forming abscess in the 
masticator and parapharyngeal space.  He underwent emergency 
surgery on August 5, 1999 - a tracheostomy, and irrigation 
and drainage (I&D) of the abscess.  The veteran was placed on 
IV antibiotics for several days following the surgery.  
Persistent trismus and swelling were noted during his post-
operative period, therefore on August 13, 1999, re-
exploration and I&D were performed.  The veteran displayed 
multiple right facial, neck, and parapharyngeal space 
infections secondary to multiple anaerobic bacteria.  

The veteran currently complains of a surgical scar on his 
neck and limited jaw motion as a result of his VA dental 
treatment/surgeries.  He essentially contends that VA surgery 
(extraction and subsequent surgeries) resulted in additional 
disability.  He states that his infection would not have 
progressed the way it did, if he had been prescribed 
antibiotics immediately following the extraction.  He reports 
that he had an abscess at the time of the initial tooth 
extraction and requested antibiotics at that time, but was 
refused.  

In an August 2003 statement, the veteran's representative 
suggests that the record is incomplete because the VA medical 
records pertaining to the extraction are not associated with 
the claims folder.  The Board agrees; it is unable to locate 
such records.  Also, the pre-operative report pertaining to 
the I&D is not of record.  VA has a duty to assist claimants 
in the development of facts pertinent to claims and VA must 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  38 U.S.C.A. § 
5103A (West 2002).  

There is a medical opinion of record.  The Chief of VA Dental 
Service, in a May 2002 memorandum, reviewed the veteran's 
case and essentially determined that the tracheostomy and I&D 
performed on the veteran was carried out properly, and that 
the veteran's infection was common and reasonably 
foreseeable.  On review of such opinion, however, the Board 
believes that focus should be given to the events surrounding 
the actual tooth extraction, as the veteran's claim rests on 
the notion that antibiotics were not, but should have been, 
prescribed at that time.  Thus, the Board finds a VA 
examination and opinion are necessary prior to deciding the 
veteran's claim.  

The fulfillment of the duty to assist requires a thorough and 
contemporaneous medical examination that considers prior 
medical examinations and treatment in order to conduct a 
complete evaluation of the appellant's claim.  38 C.F.R. 
§ 4.2 (2005).  Where further evidence, or clarification of 
the evidence, is needed for proper appellate decision-making, 
a remand to the RO is required.  38 C.F.R. § 19.9(a)(1) 
(2005).

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain all Madison VA 
medical records pertaining to dental 
treatment beginning on or about August 1, 
1999 to August 23, 1999, to include 
records pertaining to the tooth 
extraction(s), as well as the pre-
operative report prior to the August 5, 
1999 surgery.  

2.  The veteran should be afforded a VA 
examination to determine the current 
nature and severity of any residual 
disability as a result of the tooth 
extraction(s) and subsequent surgery for 
abscesses performed at VA in August 1999.  
The claims folder should be made 
available to the examiner for review 
prior to the examination.  The examiner 
should specifically review the May 2002 
memorandum by the Chief of the Dental 
Service.

a.  The examiner is requested to provide 
an opinion as to whether the veteran 
incurred additional disability as a 
result of the VA tooth extraction(s) and 
subsequent surgeries performed in August 
1999.  

b.  If additional disability is shown, 
the examiner should specifically comment 
on whether the veteran was prescribed 
antibiotics following the tooth 
extraction.  Whether or not antibiotics 
were prescribed, the examiner should 
comment as to whether such decision 
resulted in additional disability as a 
result of carelessness, negligence, lack 
of proper skill, error of judgment, or 
similar instance of fault on the part of 
VA medical professionals in performing 
the surgery.  The examiner should also 
express an opinion as to whether any 
additional disability was the result of 
an event not reasonably foreseeable.

3.  Upon completion of the above 
requested development, the RO should 
readjudicate the issue currently on 
appeal.  All applicable laws and 
regulations should be considered.  If any 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

